Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: wireless communication protocol means in claims 23, 45 and 69 and power transfer means in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 71 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 71, how does the system know what the user set comfort temperature is? Where is structure/means to input a desired temperature? Further, the specification does not use the word “comfort” anywhere and it is unclear where there is support for this. While Figure 23 flowchart mentions “comfort temperature”, there is no disclosure of how the comfort temperature is set, determined or input. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 25, 48 and 71 recite a “smart bottom rail”. It is unclear what makes a bottom rail “smart” – What structure or function is required to be “smart”. Similarly, claim 72 recites a “smart system unit”. 
Claims 1, 25, 48 and 72 recites “the terminus”. There is insufficient antecedent basis for this limitation in these claims. 
Claim 8 recites “at least one sensor” and “the sensor”. It is unclear if applicant is claiming one sensor or more than one sensor. Examiner presumes only one sensor is claimed. 
Claim 23 recites “the motor will include”. This is unclear as applicant cannot claim what the motor will have in the future. Examiner suggests – the motor includes. 
Claims 27 and 51 recite “the smart bottom rail will charge”. Examiner suggests – the smart bottom rail charges”.
Claims 28 and 52 recite “the headrail will charge”. Examiner suggests – the headrail charges --.  
Claim 25 recites “at least one solar panel on the smart bottom rail” while claim 26 states “the at least one solar panel is located on the smart bottom rail, the headrail, or both”. It is unclear how it can be on the smart bottom rail and the headrail. 
Claim 31 requires a charging port in the headrail, however claim 25 requires the battery powered motor to be charged by wireless charging. 
Claim 40 recites “the smart bottom”. Examiner presumes this should read – the smart bottom rail --.
Claim 65 recites “the smart bottom rail will communication”. Examiner suggests – the smart bottom rail communicates --.
Claims 69 and 90 recite “the motor will include”. Examiner suggests – the motor includes --. 
Claim 71 recites the limitation "the window treatment fabric" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  A similar issue arises with respect to smart rail.  Further it is unclear how the fabric and rail relate to the window treatment.
Claim 80 recites the limitation "the inertial" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 80 was intended to depend from claim 77, not claim 76 as currently written, and will be treated as such for purposes of examination.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.
Specification
The disclosure is objected to because of the following informalities:
Regarding claim 71, how does the system know what the user set comfort temperature is? Where is structure/means to input a desired temperature?  It is unclear where there is support for this in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al 2017/0051557.
In regard to claim 71, Hall et al ‘557 discloses a method for decreasing energy consumption in a building by using a self- contained, self-regulating intelligent automated window treatment comprising:
Detecting the temperature of the building near a window of the building by one or more temperature sensors (3718) located on the window treatment (paragraph [0145])
Automatically determining whether the temperature near the window is above, below or equal to a user set comfort temperature and automatically adjusting the window treatment fabric (curtain or shade paragraph [0192])and smart bottom rail of the window treatment to a position that will optimize the temperature near the window by increasing or decreasing the amount of heat penetrating the window into the building to allow for the user to decrease reliance on artificial heating and air conditioning of the building to keep the building at the user's comfort temperature. (paragraph [0146])  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-10,12-14,16-17,20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 in view of Kumar 2018/0202224 and Combee 2019/0048656.
In regard to claim 1, Kates ‘806 discloses a self-contained, self-regulating intelligent automated window treatment comprising: 
A headrail (502) with a tube (202) and a motor (303).
Window treatment fabric (201) affixed to the tube (303).
A sensor (610 or 1201).
Kates ‘806 fails to disclose:
A smart bottom rail attached to the terminus of the window treatment fabric furthest from the tube with the smart bottom rail containing at least one sensor, at least one control button, and a battery that provides power to the at least one sensor and at least one control button; wherein the smart bottom rail communicates with the motor in the headrail.  
Kumar ‘224 discloses:
A smart bottom rail (104) attached to the terminus of the window treatment fabric (102) furthest from the tube (108) with the smart bottom rail (104) containing, at least 
Wherein the smart bottom rail (104) communicates with the motor (110) in the headrail.  
Combee ‘656 discloses:
The bottom rail containing the least one sensor (light sensor, paragraph [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806 to include the smart bottom rail as taught by Kumar ‘224 in order to provide a means for functional control of the device. (paragraph [0056])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kate ‘806/Kumar ‘224 to include at least one sensor in the bottom rail as taught by Combee ‘656 as such is shown as an appropriate location. Being in the bottom rail would protect the sensor and provide for a compact product.
In regard to claims 2-6, 12-14,22 and 23 Kates ‘806 as modified by Kumar ‘224 and Combee ‘656 disclose:
Wherein the smart bottom rail (104, Kumar ‘224) communicates with the motor (303, Kates ‘086) by way of conductive thread (106a,106b Kumar ‘224) woven in the window treatment fabric.  
Wherein the at least one control button (238a, Kumar ‘224) is selected from the group consisting of a button to raise the window treatment fabric and smart bottom rail of the window treatment, a button to lower the window treatment fabric and smart bottom rail of the window treatment, and a button for the user's favorite position of the window treatment fabric and smart bottom rail of the window treatment. (paragraph [0056], Kumar ‘224) 
Wherein the at least one sensor (610 or 1201) is an environmental sensor consisting of a light sensor or motion sensor comprising an occupancy sensor. 
Wherein the battery (204a-n, Kumar ‘224) in the smart bottom rail (104, Kumar ‘224) is a rechargeable battery.  (paragraph 0036])
Wherein the smart bottom rail (104, Kumar ‘224) further contains at least one solar panel that provides charge to the smart bottom rail rechargeable battery.  (paragraph [0049])
Wherein the smart bottom rail (104, Kumar ‘224) further comprises at least one charging port (240, Kumar ‘224) for charging the smart bottom rail rechargeable battery (204a-n, Kumar ‘224).
The window treatment can be operated and monitored by way of an associated software application on a mobile or desktop device (Kates ‘806, column 13, lines 1-19).  
Wherein the motor will include a wireless communication protocol means (RF, transceiver, 302, Kates ‘806) to allow it to communicate directly with the software application.  
In regard to claim 8, Kates ‘806 discloses:
An environmental sensor (sunlight sensor ,610) or motion sensor (1210)
Kates ‘806 fails to specifically disclose:
The headrail contains at least one sensor. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the sunlight sensor in the headrail since the device would be located near a window where sunlight would enter and be incident on the blinds. Such a location would further help protect the sensor from accidental damage. 
In regard to claims 9 and 10, Kates ‘806 discloses:
Wherein the environmental sensor (610) is a light sensor and the motion sensor (1210) is an occupancy sensor. 
In regard to claims 16-17, Kates ‘806 discloses:
Wherein the headrail (502) further comprises a rechargeable battery (305) to provide power to the motor (303).  
Wherein the headrail (502) further comprises a solar panel (307) to provide power to the rechargeable battery (305).  
In regard to claim 20, Kates ‘806 fails to disclose: 
Wherein the smart bottom rail further comprises at least one data transfer port.  
Combee ‘656 discloses:
Wherein the bottom rail (80) further comprises at least one data transfer port (USB port 140).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806 to include a data transfer port as taught by Combee ‘656 in order to enable a user to charge portable electronics such as cell phones, tablets, controller or gaming systems. (paragraph [0014])
In regard to claim 21, Combee ‘656 discloses:
Wherein the data transfer port (140) is a universal serial bus (USB) charging port.  (paragraph [0014])
 In regard to claim 24 Kates ‘806 fails to specifically disclose:
Wherein the wireless communication protocol is Bluetooth.  
However, the examiner takes Official Notice that Bluetooth technology is old and well known as a wireless communication protocol and one having ordinary skill in the art would have known to use such a well-known technology.
Claims 4, 7,8,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 in view of Kumar 2018/0202224 and Combee 2019/0048656 as applied to claim and further in view of Oppizzi 2014/0027069.
In regard to claims 4 and 8 Kates ‘806/Kumar ‘224/Combee ‘656 fail to disclose:
The sensor is an inertial sensor. 
Oppizzi ‘069 disclose:
The sensor (14) is an inertial sensor. 
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Kates ‘806/Kumar ‘224/Combee ‘656 to make the sensor be an inertial sensor as taught by Oppizzi ‘069 in order to allow the device to detect movements cause by strong winds or interruptions during operation.
In regard to claims 7 and 11, Oppizzi ‘069 discloses:
The inertial sensor (14) is an accelerometer. (paragraph [0042])
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806, of Kumar 2018/0202224 and Combee 2019/0048656 as applied to claim 14 and further in view of Hall et al 2019/0119978.
In regard to claim 15 , Kates ‘806/Kumar ‘224/Combee ‘656 fail to disclose:
Wherein the charging port is a universal serial bus (USB) charging port.  
Hall et al ‘978 disclose:
Wherein the charging port (2400) is a universal serial bus (USB) charging port.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224/Combee ‘656 to make the charging port by universal serial bus port as taught by Hall et al ‘978 since USB-based connectors may be advantageous in that USB wall adapters or power sources provide a known voltage to a battery. (paragraph [0124])
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806, of Kumar 2018/0202224 and Combee 2019/0048656 as applied to claims 16 and further in view of Lagard et al 10,227,822.
In regard to claim 18 Kates ‘806/Kumar ‘224/Combee ‘656 fail to disclose:
The headrail further comprises a charging port for charging the headrail rechargeable battery.  
Lagard et al ‘822 disclose:
The headrail (9) further comprises a charging port (27) for charging the headrail rechargeable battery (24).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224/Combee ‘656 to include the charging port in the headrail as taught by Lagarde et al ‘822 in order to provide a means to easily recharge the batteries without requiring removal of the batteries. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806, of Kumar 2018/0202224,  Combee 2019/0048656 and Lagard et al 10,227,822 as applied to claim 18 and further in view of Hall et al 2019/0119978.
In regard to claim 19, Kates ‘806/Kumar ‘224/Combee ‘656/Lagard et al ‘822 fail to disclose: 
Wherein the charging port is a universal serial bus (USB) charging port.  
Hall et al ‘978 disclose:
Wherein the charging port (2400) is a universal serial bus (USB) charging port.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224/Combee ‘656/Lagard et al ‘822 to make the charging port by universal serial bus port as taught by Hall et al ‘’978 since USB-based connectors may 
Claims 25-29,35-38,40-53,56,59-62,64-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 in view of Kumar 2018/0202224
In regard to claims 25, 48 and 49, Kates ‘806 discloses a self-contained, self-regulating intelligent automated window treatment comprising: 
A headrail (502).
A window treatment fabric (201) affixed to a tube (303) and located within the headrail (502).
At least one sensor (610).
A rechargeable battery-powered motor (303) located in the headrail.
At least one solar panel (504) at the bottom
Kates ‘806 fails to disclose:
A smart bottom rail attached to the terminus of the window treatment fabric furthest from the tube.
A rechargeable battery located in the smart bottom rail.
A wireless charging transmitter/power transfer means/inductive coupling located in the smart bottom rail.
A wireless charging receiver/power transfer means/inductive coupling located in the headrail.
Wherein power stored in the rechargeable battery of the bottom rail is transferred by way of the wireless charging transmitter and wireless charging receiver to the rechargeable battery-powered motor of the headrail.  
Kumar ‘224 discloses:
A smart bottom rail (104) attached to the terminus of the window treatment fabric (102) furthest from the tube (108).
A rechargeable battery (204a-n) located in the smart bottom rail (104).
A charging transmitter (240) located in the smart bottom rail.
A charging receiver (214) located in the headrail.
Wherein power stored in the rechargeable battery (240a-n) of the bottom rail (104) is transferred by way of the charging transmitter (240) and charging receiver (214) to the rechargeable battery-powered motor (222) of the headrail.  
 Kumar ‘224 further discloses:
Inductive coupling/Wireless charging transmitter/receivers (244,242)	
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806 to include the smart bottom rail as taught by Kumar ‘224 in order to provide a means to power the device efficiently and easily. It further would have been obvious to modify the charging transmitter of the bottom rail and the charging receiver of the top rail to be wireless, as Kumar ‘224 teaches such technology is known. Wireless transmitters and receivers would simplify construction by eliminating the need to run electrical wires through the shade fabric. 
 In regard to claim 26-27, 29,51,53 Kates ‘806/Kumar ‘224 disclose:
Wherein the at least one solar panel (504, Kates ‘806)) is located on the smart bottom rail (104, Kumar ‘224)
Wherein the at least one solar panel (504, Kates ‘806) located on the smart bottom rail (104, Kumar ‘224) will charge the rechargeable battery (204a-n, Kumar ‘224).
Wherein the smart bottom rail (104, Kumar ‘224) further comprises at least one charging port (240, Kumar ‘224) for charging the smart bottom rail rechargeable battery (204a-n, Kumar ‘224).
In regard to claims 28, 50, 52 Kates ‘806 discloses:
Wherein the at least one solar panel (307) located on the headrail (502) will charge the rechargeable battery-powered motor (303)
In regard to claims 35 and 59, Kates ‘806 discloses:
A sensor (sunlight sensor ,610 or motion sensor 1210)
Kates ‘806 fails to specifically disclose:
The headrail contains at least one sensor. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the sunlight sensor in the headrail since the device would be located near a window where sunlight would enter and be incident on the blinds. Such a location would further help protect the sensor from accidental damage. 
In regard to claims 36-38 and 60-62, Kates ‘806 discloses:
Wherein the sensor is an environmental sensor (610) comprising a light sensor or the motion sensor (1210) is an occupancy sensor. 
In regard to claims 40-43 and 64-67 Kates ‘806/Kumar ‘224 disclose: 
Wherein the smart bottom rail (104, Kumar ‘224) communicates with the motor (222) (via 238a,238b).  
Wherein the smart bottom rail (104, Kumar ‘224) communicates with the motor (222) by way of a communication means comprising conductive thread (106a,106b) woven in the window treatment fabric.  
Wherein the smart bottom rail (104, Kumar ‘224) contains at least one control button (238a).  
Wherein the at least one control button (238a) is selected from the group consisting of a button to raise the window treatment fabric and smart bottom rail of the window 
In regard to claims 44-45, and 68-69 Kates ‘806 disclose:
The window treatment can be operated and monitored by way of an associated software application on a mobile or desktop device (Kates ‘806, column 13, lines 1-19).  
Wherein the motor will include a wireless communication protocol means (RF, transceiver, 302, Kates ‘806) to allow it to communicate directly with the software application.  
In regard to claims 46 and 70, Kates ‘806 fails to specifically disclose:
Wherein the wireless communication protocol is Bluetooth.  
However, the examiner takes Official Notice that Bluetooth technology is old and well known as a wireless communication protocol and one having ordinary skill in the art would have known to use such a well-known technology.
In regard to claim 47, Kates ‘806/Kumar ‘224 discloses:
Wherein the wireless power transfer between the wireless charging transmitter and wireless charging receiver is transferred by inductive coupling, resonant charging, radio frequency (RF), or any combination thereof.  (as taught by Kumar ‘224 to use inductive coupling in the rejection of claim 25 above)
Claims 36, 39, 60 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 in view of Kumar 2018/0202224 as applied to claims 35 and 59 and further in view of Oppizzi 2014/0027069.
In regard to claims 36 and 60 Kates ‘806/Kumar ‘224 fail to disclose:
The sensor is an inertial sensor. 

The sensor (14) is an inertial sensor. 
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Kates ‘806/Kumar ‘224 to make the sensor be an inertial sensor as taught by Oppizzi ‘069 in order to allow the device to detect movements cause by strong winds or interruptions during operation.
In regard to claims 39 and 63, Oppizzi ‘069 discloses:
The inertial sensor (14) is an accelerometer. (paragraph [0042])
Claims 33-34 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 and Kumar 2018/0202224 as applied to claims 25 and 48 and further in view of Combee 2019/0048656.
In regard to claims 33 and 57 Kates ‘806 fails to disclose: 
Wherein the smart bottom rail further comprises at least one data transfer port.  
Combee ‘656 discloses:
Wherein the bottom rail (80) further comprises at least one data transfer port (USB port 140).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224 to include a data transfer port as taught by Combee ‘656 in order to enable a user to charge portable electronics such as cell phones, tablets, controller or gaming systems. (paragraph [0014])
In regard to claims 34 and 58, Combee ‘656 discloses:
Wherein the data transfer port (140) is a universal serial bus (USB) charging port.  (paragraph [0014])
Claims 30 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806, of Kumar 2018/0202224 as applied to claims 29 and 53 and further in view of Hall et al 2019/0119978.
In regard to claims 30 and 54, Kates ‘806/Kumar ‘224 fail to disclose:
Wherein the charging port is a universal serial bus (USB) charging port.  
Hall et al ‘978 disclose:
Wherein the charging port (2400) is a universal serial bus (USB) charging port.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224to make the charging port by universal serial bus port as taught by Hall et al ‘’978 since USB-based connectors may be advantageous in that USB wall adapters or power sources provide a known voltage to a battery. (paragraph [0124])
Claims 31 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806, of Kumar 2018/0202224 as applied to claims 25 and 48 and further in view of Lagard et al 10,227,822.
In regard to claim 31 and 55, Kates ‘806/Kumar ‘224 fail to disclose:
The headrail further comprises a charging port for charging the headrail rechargeable battery.  
Lagard et al ‘822 disclose:
The headrail (9) further comprises a charging port (27) for charging the headrail rechargeable battery (24).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224 to include the charging port in the headrail as taught by Lagarde et al ‘822 in order to provide a means to easily recharge the batteries without requiring removal of the batteries. 
Claim 32 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806, of Kumar 2018/0202224 and Lagard et al 10,227,822 as applied to claim  31 and 55 and further in view of Hall et al 2019/0119978.
In regard to claims 32 and 56, Kates ‘806/Kumar ‘224/Lagard et al ‘822 fail to disclose: 
Wherein the charging port is a universal serial bus (USB) charging port.  
Hall et al ‘978 disclose:
Wherein the charging port (2400) is a universal serial bus (USB) charging port.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224/Lagard et al ‘822 to make the charging port by universal serial bus port as taught by Hall et al ‘’978 since USB-based connectors may be advantageous in that USB wall adapters or power sources provide a known voltage to a battery. (paragraph [0124])
Claims 72-79,81-83,85-87,89,90,95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 in view of Kumar 2018/0202224.
In regard to claim 72, Kates ‘806 discloses a self-contained, self-regulating intelligent automated window treatment comprising: 
A motorized window treatment, wherein the motorized window treatment is comprised of a headrail (502) with a tube (202) and a motor (303).
Window treatment fabric (201) affixed to the tube (202).
A sensor (610 or 1210)
Kates ‘806 fails to disclose:
A bottom rail attached to the terminus of the window treatment fabric furthest from the tube.
A smart system unit, wherein the smart system unit contains at least one control button, and at least one battery that provides power to the at least one sensor and the at least one control button.
Wherein the smart system unit communicates with the motor of the motorized window treatment.  
Kumar ‘224 discloses: 
A bottom rail (104) attached to the terminus of the window treatment fabric (102) furthest from the tube.
A smart system unit, wherein the smart system unit contains at least one control button (238a), and at least one battery (204a-n) that provides power to the at least one control button (238a).
Wherein the smart system unit communicates with the motor (222) of the motorized window treatment.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a bottom rail and smart system unit as taught by Kumar ‘224 in order to provide a means to easily and effectively control the window shade. 
In regard to claims 73-76, 85 Kates ‘806 as modified by Kumar ‘224 discloses:
Wherein the smart system unit (control button 238a and battery 204a-n, Kumar ‘224) is within an opening and affixed in the bottom rail (104, Kumar ‘224) of the motorized window treatment.  
Wherein the smart system unit (of Kumar ‘224) communicates with the motor (303, Kates ‘806) by way of a conductive thread woven (106a,106b Kumar ‘224) in the window treatment fabric.  
Wherein the at least one control button (238a) is selected from the group consisting of a button to raise the window treatment fabric and smart bottom rail of the window treatment, a button to lower the window treatment fabric and smart bottom rail of the window treatment, and a button for the user's favorite position of the window treatment fabric and smart bottom rail of the window treatment.  
Wherein the battery (204a-n) in the smart system unit is a rechargeable battery.  
In regard to claims 77-79, 89,90,95,96 Kates ‘806 discloses:
Wherein the at least one sensor (610 or 1210) is an environmental sensor consisting of a light sensor (610) or a motion sensor consisting of an occupancy sensor (1210). 
Wherein the headrail (502) further comprises a rechargeable battery (305) to provide power to the motor (303).  
Wherein the headrail (502) further comprises a solar panel (307) to provide power to the rechargeable battery (305).  
The window treatment can be operated and monitored by way of an associated software application on a mobile or desktop device (Kates ‘806, column 13, lines 1-19).  
Wherein the motor will include a wireless communication protocol means (RF, transceiver, 302, Kates ‘806) to allow it to communicate directly with the software application.  
In regard to claim 81, Kates ‘806 discloses:
A environmental sensor (601) or motion sensor (1201)
Kates ‘806 fails to disclose: 
The motion sensor is located in the headrail. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the motion sensor in the headrail in order to protect it from possible 
In regard to claims 82-83, Kates ‘806 discloses:
The environmental sensor (601) is a light sensor and the motion sensor (1201) is an occupancy sensor. 
In regard to claim 86, Kates ‘806/Kumar ‘224 discloses:
A solar panel (504, Kates ‘806) to provide charge to the smart system rechargeable battery (204a-n, Kumar ‘224). 
In regard to claim 87, Kumar ‘224 discloses: 
The smart system unit further comprises at least one charging port (240) for charging the smart system unit rechargeable battery.  
 In regard to claim 97 Kates ‘806 fails to specifically disclose:
Wherein the wireless communication protocol is Bluetooth.  
However, the examiner takes Official Notice that Bluetooth technology is old and well known as a wireless communication protocol and one having ordinary skill in the art would have known to use such a well-known technology.
Claims 77, 80,81 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 in view of Kumar 2018/0202224 as applied to claim 72 and further in view of Oppizzi 2014/0027069.
In regard to claims 77 and 81 Kates ‘806/Kumar ‘224 fail to disclose:
The sensor is an inertial sensor. 
Oppizzi ‘069 disclose:
The sensor (14) is an inertial sensor. 

In regard to claims 80 and 84, Oppizzi ‘069 discloses:
The inertial sensor (14) is an accelerometer. (paragraph [0042])
Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 and Kumar 2018/0202224 as applied to claim 87 and further in view of Hall et al 2019/0119978.
In regard to claim 88, Kates ‘806/Kumar ‘224 fail to disclose:
Wherein the charging port is a universal serial bus (USB) charging port.  
Hall et al ‘978 disclose:
Wherein the charging port (2400) is a universal serial bus (USB) charging port.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224to make the charging port by universal serial bus port as taught by Hall et al ‘’978 since USB-based connectors may be advantageous in that USB wall adapters or power sources provide a known voltage to a battery. (paragraph [0124])
 Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806, of Kumar 2018/0202224 as applied to claim 89 and further in view of Lagard et al 10,227,822.
In regard to claim 91, Kates ‘806/Kumar ‘224 fail to disclose:
The headrail further comprises a charging port for charging the headrail rechargeable battery.  
Lagard et al ‘822 disclose:
The headrail (9) further comprises a charging port (27) for charging the headrail rechargeable battery (24).
. 
Claim 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806, of Kumar 2018/0202224 and Lagard et al 10,227,822 as applied to claim 91 and further in view of Hall et al 2019/0119978.
In regard to claim 92, Kates ‘806/Kumar ‘224/Lagard et al ‘822 fail to disclose: 
Wherein the charging port is a universal serial bus (USB) charging port.  
Hall et al ‘978 disclose:
Wherein the charging port (2400) is a universal serial bus (USB) charging port.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224/Lagard et al ‘822 to make the charging port by universal serial bus port as taught by Hall et al ‘’978 since USB-based connectors may be advantageous in that USB wall adapters or power sources provide a known voltage to a battery. (paragraph [0124])
Claim 93 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates 7,389,806 and Kumar 2018/0202224 as applied to claims 72 and further in view of Combee 2019/0048656.
In regard to claim 93 Kates ‘806 fails to disclose: 
Wherein the smart bottom rail further comprises at least one data transfer port.  
Combee ‘656 discloses:
Wherein the bottom rail (80) further comprises at least one data transfer port (USB port 140).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Kates ‘806/Kumar ‘224 to include a data transfer port as taught by Combee ‘656 in order to enable a user to charge portable electronics such as cell phones, tablets, controller or gaming systems. (paragraph [0014])
In regard to claim 94, Combee ‘656 discloses:
Wherein the data transfer port (140) is a universal serial bus (USB) charging port.  (paragraph [0014])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        




/JEREMY C RAMSEY/Examiner, Art Unit 3634